DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2010 has been entered.
In applicant’s reply filed on September 9, 2022, claim 10 has been canceled, and claims 1 and 11 are currently amended.  Claims 1-9 and 11 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see “Remarks” filed September 9, 2022, with respect to the following have been fully considered and are persuasive.  
Applicant’s amendments overcome the rejection of Claims 1-9 and 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, and the rejection is hereby withdrawn.
Applicant’s amendments overcome the rejection of Claims 1-9 and 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph for indefiniteness, and the rejection is hereby withdrawn.
Applicant’s arguments have been fully considered and are moot in view of the new grounds of rejection as presented below, necessitated by applicant’s amendments. 

35 U.S.C. § 112 Sixth Paragraph - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “unit” in claims 1-6 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Delp (US PGPub US 2017 /0075356 A1, hereby referred to as “Delp”), hereby referred to as “Delp”, in view of Dundar et al. (US PGPub US 2019/0244060 A1), hereby referred to as “Dundar”. 

Consider Claim 1 and 11. 
Delp teaches: 
-; 1. A processing device structured to recognize an object based on image data, comprising: / 11. A learning method for a processing device structured to (Delp: abstract, A method of autonomous driving includes generating, with a 3D sensor, 3D points representing objects in the environment surrounding a vehicle. The method further includes, with a computing device, identifying, from the 3D points, a temporal series of clusters of 3D points representing the same object in the environment surrounding the vehicle as a track, identifying cluster-based classifiers for the object based on identified local features for the clusters in the track, identifying track-based classifiers for the object based on identified global features for the track, combining the cluster-based classifiers and the track-based classifiers to classify the object, with the cluster-based classifiers being weighted based on an amount of information on the clusters from which they are identified, and with the weight increasing with increasing amounts of information, and driving the vehicle along a route based on the object's classification. [0017] FIG. 1 shows a vehicle 10 including an autonomous operation system 20 whose operation is supported by a LIDAR sensor 22 and one or more optional auxiliary sensors 24. The LIDAR sensor 22 and the auxiliary sensors 24 are mounted on the vehicle 10 and positioned to have fields of view in the environment surrounding the vehicle 10.)
-; 1. an object recognition unit structured to identify an object based on the image data; / 11. recognize an object based on image data acquired by a camera, wherein the processing device comprises: (Delp: [0018] The LIDAR sensor 22 is configured to scan the environment surrounding the vehicle 10 and generate signals, including but not limited to 3D points, representing the objects in the environment surrounding the vehicle 10. [0024] The auxiliary sensors 24 may have fields of view individually, or collectively, common to the field of view of the LIDAR sensor 22 in the environment surrounding the vehicle 10. Generally, the auxiliary sensors 24 can be, or include, one or more image sensors configured for capturing light or other electromagnetic energy from the environment surrounding the vehicle 10.)
-; 1. and a conversion unit structured as a neural network / 11.  a conversion unit structured to convert the image data acquired by the camera; (Delp: [0042] The operations of a process 100 for the classifier thread in the detection module 50 of the autonomous operation system 20 of the vehicle 10 are shown in FIG. 3. [0043] As described below, the process 100 culminates in the combination of cluster-based classifiers identified based on local features for a track's clusters of 3D points, or cluster features, and a track-based classifier based on the global features for the track itself, or holistic features.)
-; 1. provided as an upstream stage of the object recognition unit, / 11. and an object recognition unit structured to process image data processed by the conversion unit, and to identify the object, (Delp: [0045] In general, the holistic features are higher level summary statistics of the object represented by the track's clusters of3D points. The holistic features may, for example, correspond in whole or in part to the motion of the object represented by the track's clusters of 3D points. For the track, there is a single global, or holistic, feature set co. With both the cluster feature set z11 and the single holistic feature set co, the feature set for the track at T is xr=zLD co. [0046] In operation 102, the local features for a track's clusters of 3D points, or cluster features, are identified, and in operation 104, the global features for the track itself, or holistic features, are identified.)
-; 1. and structured to convert a first image acquired by a camera into a second image,(Delp: [0047] The local features for a track's clusters of 3D points, or cluster features, may be identified, for instance, from spin images and histogram of oriented gradients (HOG) features derived from virtual orthographic images of the track's clusters of 3D points. In general, this identification requires the track's clusters of 3D points to be oriented consistently, which can be accomplished by estimating the principle direction of each of the track's clusters of 3D points.)
-; 1. and to input the two-dimensional second image to the object recognition unit.(Delp: [0053] The global features for a track, or holistic features, may be, or include, a velocity of the track's clusters of 3D points that represents a velocity of the object represented by the track's clusters of 3D points. Accordingly, the global features for a track may include a maximum velocity of the track's clusters of 3D points or a maximum velocity of the track's clusters of 3D points, or both, for instance. Alternatively, or additionally, the global features for a track may be, or include, an acceleration of the track's clusters of 3D points that represents an acceleration of the object represented by the track's clusters of 3D points. Accordingly, the global features for a track may include a maximum acceleration of the track's clusters of 3D points or a maximum acceleration of the track's clusters of 3D points, or both, for instance. These and other global features for a track may be identified, for example, using a Kalman filter over the centroids of the track's clusters of 3D points. [0054] In operation 106, it is learned which local features, or cluster features, and which global features, or holistic features, are predictive of objects belonging to the pedestrian (cP), bicycle (c 6), vehicle (cJ and background (c6g) object classes. FIG. 7 is an example graphical model encoding the probabilistic independencies between the local features for a track's clusters of 3D points, or cluster features, and the global features for the track, or holistic features. The learning in operation 106 may implement a decision-tree-based Gentle ADABoost.)
Delp does not teach: 
1/11. a conversion unit structured as a neural network and structured to receive, from a camera, a two-dimensional first image captured by the camera in a first environment and convert the two-dimensional first image into a two-dimensional second image associated with a second environment different from the first environment 
1/11 convert the two-dimensional first image into a two-dimensional second image
Dundar teaches: 
-; 1. A processing device structured to recognize an object based on comprising: /  11. A learning method for a processing device comprising: (Dundar: abstract, A style transfer neural network may be used to generate stylized synthetic images, where real images provide the style (e.g., seasons, weather, lighting) for transfer to synthetic images. The stylized synthetic images may then be used to train a recognition neural network. In tum, the trained neural network may be used to predict semantic labels for the real images, providing recognition data for the real images. Finally, the real training dataset (real images and predicted recognition data) and the synthetic training dataset are used by the style transfer neural network to generate stylized synthetic images. The training of the neural network, prediction of recognition data for the real images, and stylizing of the synthetic images may be repeated for a number of iterations. The stylization operation more closely aligns a covariate of the synthetic images to the covariate of the real images, improving accuracy of the recognition neural network [0033]-[0036] Figures 1A, 1B)
-; 1. a conversion unit structured as a neural network, and structured to receive, from a camera, a two-dimensional first image captured by the camera in a first environment and convert the two-dimensional first image into a two-dimensional second image associated with a second environment different from the first environment / 11. a conversion unit structured to receive, from a camera, a two-dimensional first image captured by the camera in a first environment and convert the two-dimensional first image into a two-dimensional second image associated with a second environment different from the first environment: (Dundar: [0033]-[0036] Figures 1A, 1B, [0033] FIG. 1A illustrates a block diagram of photo style transfer neural network model 110, in accordance with an embodiment. The photo style transfer neural network model 110 includes two encoders 165, two feature projection modules, Pe and P s, and a decoder 170. The two projection function modules, Pe and P s are inserted between the encoder 165 and decoder 170. [0036] FIG. 1B illustrates a style image, content image, and stylized photorealistic image, in accordance with an embodiment. The photorealistic style image Is is input to the encoder 165 and the photorealistic content image le is input to the second encoder 165. The photorealistic style image and the photorealistic content image le are processed by the photo style transfer neural network model 110 to produce the stylized photorealistic image Y.)
-; 1. and an object recognition unit structured to identify an object based on the two-dimensional second image  (Dundar: (0126] Deep neural networks (DNNs) developed on processors, such as the PPU 300 have been used for diverse use cases, from self driving cars…[and] a deep learning or neural learning system needs to be trained in object recognition and classification for it get smarter and more efficient at identifying basic objects, occluded objects, etc ., while also assigning context to objects [0127]-[0146], Figures 6A-D, [0146] FIG. 6D illustrates a block diagram of a domain stylization system 605, in accordance with an embodiment. The photo style domain stylization system 605 includes the style transfer neural network model 610 and the recognition neural network model 620. [0147] During training, the recognition neural network model 620 operates in a supervised setting using a training dataset including the stylized synthetic images paired with the ground truth recognition data.)
-;  11. and an object recognition unit structured to process the two-dimensional second image processed by the conversion unit, and to identify the object, and wherein the object recognition unit is trained using a two-dimensional image captured in the second environment as learning data; (Dundar: (0126] Deep neural networks (DNNs) developed on processors, such as the PPU 300 have been used for diverse use cases, from self driving cars …[and] a deep learning or neural learning system needs to be trained in object recognition and classification for it get smarter and more efficient at identifying basic objects, occluded objects, etc ., while also assigning context to objects [0127]-[0141], Figures 6C [0142] At step 635, the recognition neural network model 620 processes a photorealistic content image to produce predicted recognition data for the photorealistic image. At step 640, the style transfer neural network model 610 processes the photorealistic image, the predicted recognition data for the photorealistic image, a synthetic image, and ground truth recognition data for the synthetic image to produce a stylized photorealistic image. [0146] FIG. 6D illustrates a block diagram of a domain stylization system 605, in accordance with an embodiment. The photo style domain stylization system 605 includes the style transfer neural network model 610 and the recognition neural network model 620. [0147] During training, the recognition neural network model 620 operates in a supervised setting using a training dataset including the stylized synthetic images paired with the ground truth recognition data.)
-; and the conversion unit is trained using a set of a two-dimensional image captured in the second environment and a two-dimensional image captured in the first environment that differs from the second environment. (Dundar: [0132] Domain stylization is based on photorealistic image style transfer and provides a method for training a neural network using synthetic images. Image stylization concerns transferring style of a reference image to a content image with the constraint that the content stylized image should remain consistent. Examples of styles include seasons (summer, winter, etc .), weather (sunny, rainy, foggy, etc.), lighting (daytime, nighttime, etc.). A style transfer neural network may be used to generate stylized synthetic images, where the reference (style) images are real (photorealistic) images. In an embodiment, the synthetic images are stylized using randomly selected real images. The stylization operation not only transfers the style of the real images to the synthetic images, but also more closely aligns the covariate of the synthetic images to the covariate of the
real images. [0133] The stylized synthetic images may then be used to train a deep neural network, such as a recognition neural network (e.g., semantic segmentation neural network, classification neural network, object detection neural network, and the like). In turn, the trained recognition neural network may be used to predict semantic labels for the real images and/or annotations for objects detected in the real images, providing recognition data for the real images. Finally, the real training dataset (real images and predicted recognition data) and the synthetic training dataset may be used by the style transfer neural network to generate stylized synthetic images. The training of the recognition neural network, prediction of recognition data for the real images, and stylizing of the synthetic images may be repeated for a number of iterations. [0134]-[0147] Figures 6A-D)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Delp’s method and system for object identification and classification in vehicular imaging to leverage the multi-input transfer neural network and machine learning algorithms of Dundar as they are all directed towards the field of image analysis. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify Delp in order to leverage Dundar’s improved transfer neural network that uses a multi-input image conversion process for training the DCNN for object recognition and image analysis.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Delp, while the teaching of Dundar continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of improving the overall machine learning of DCNN to rely on both real and synthetic image data that is used to simulate different styles or acquisition conditions, and especially lends itself for vehicular imaging and automation, as suggested by Dundar (Dundar: [0072], [0128]). It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Consider Claim 2. The combination of Delp and Dundar teaches: The processing device according to claim 1, wherein the two-dimensional second image is obtained by correcting shades of the first image such that they are an approximation of learning data used for training of the object recognition unit. (Delp: [0047] The local features for a track's clusters of 3D points, or cluster features, may be identified, for instance, from spin images and histogram of oriented gradients (HOG) features derived from virtual orthographic images of the track's clusters of 3D points. In general, this identification requires the track's clusters of 3D points to be oriented consistently, which can be accomplished by estimating the principle direction of each of the track's clusters of 3D points. Dundar: [0036] The photorealistic style image and the photorealistic content image le are processed by the photo style transfer neural network model 110 to produce the stylized photorealistic image Y. [0038] Once the auto-encoder is trained, a second encoder 165 and the projection modules Pc and P s are inserted at the network bottleneck between the encoders 165 and the decoder 170, as shown in FIG. lA, to perform stylization using the whitening and coloring transform performed by the projection modules Pc and P s, respectively. The [0106] In an embodiment, the texture units are configured to load texture maps (e.g., a 2D array of texels) from the memory 304 and sample the texture maps to produce sampled texture values for use in shader programs executed by the SM 440. In an embodiment, the texture maps are stored in the shared memory/LI cache 470. The texture units implement texture operations such as filtering operations using mip-maps (e.g., texture maps of varying levels of detail). In an embodiment, each SM 340 includes two texture units.)

Consider Claim 3. The combination of Delp and Dundar teaches: The processing device according to claim 1, wherein the two-dimensional second image of the same scene as that of the first image is generated as an image as acquired in the same environment as an environment in which the learning data used for the training of the object recognition unit was acquired. (Dundar: [0036] The photorealistic style image and the photorealistic content image le are processed by the photo style transfer neural network model 110 to produce the stylized photorealistic image Y. [0038] Once the auto-encoder is trained, a second encoder 165 and the projection modules Pc and P s are inserted at the network bottleneck between the encoders 165 and the decoder 170, as shown in FIG. lA, to perform stylization using the whitening and coloring transform performed by the projection modules Pc and P s, respectively. The [0106] In an embodiment, the texture units are configured to load texture maps (e.g., a 2D array of texels) from the memory 304 and sample the texture maps to produce sampled texture values for use in shader programs executed by the SM 440. In an embodiment, the texture maps are stored in the shared memory/LI cache 470. The texture units implement texture operations such as filtering operations using mip-maps (e.g., texture maps of varying levels of detail). In an embodiment, each SM 340 includes two texture units. (0126] Deep neural networks (DNNs) developed on processors, such as the PPU 300 have been used for diverse use cases, from self driving cars …[and] a deep learning or neural learning system needs to be trained in object recognition and classification for it get smarter and more efficient at identifying basic objects, occluded objects, etc ., while also assigning context to objects [0127]-[0146], Figures 6A-D)

Consider Claim 4. The combination of Delp and Dundar teaches: The processing device according to claim 3, wherein the learning data is acquired in daytime, and wherein the conversion unit converts a first image acquired in nighttime into a second image as acquired in daytime. (Dundar: [0132] Domain stylization is based on photorealistic image style transfer and provides a method for training a neural network using synthetic images. Image stylization concerns transferring style of a reference image to a content image with the constraint that the content stylized image should remain consistent. Examples of styles include seasons (summer, winter, etc .), weather (sunny, rainy, foggy, etc.), lighting (daytime, nighttime, etc.). A style transfer neural network may be used to generate stylized synthetic images, where the reference (style) images are real (photorealistic) images. In an embodiment, the synthetic images are stylized using randomly selected real images. The stylization operation not only transfers the style of the real images to the synthetic images, but also more closely aligns the covariate of the synthetic images to the covariate of the real images. [0133] The stylized synthetic images may then be used to train a deep neural network, such as a recognition neural network (e.g., semantic segmentation neural network, classification neural network, object detection neural network, and the like). In turn, the trained recognition neural network may be used to predict semantic labels for the real images and/or annotations for objects detected in the real images, providing recognition data for the real images. Finally, the real training dataset (real images and predicted recognition data) and the synthetic training dataset may be used by the style transfer neural network to generate stylized synthetic images. The training of the recognition neural network, prediction of recognition data for the real images, and stylizing of the synthetic images may be repeated for a number of iterations. [0134]-[0147] Figures 6A-D)

Consider Claim 5. The combination of Delp and Dundar teaches: The processing device according to claim 1, wherein, in the training of the conversion unit, the neural network of the conversion unit is optimized with reference to an identification rate of the object recognition unit so as to improve the identification rate. (Delp: [0046] In operation 102, the local features for a track's clusters of 3D points, or cluster features, are identified, and in operation 104, the global features for the track itself, or holistic features, are identified. In the process 100, for the track, each of the resulting feature sets corresponds to a classifier, so there will be T cluster-based classifiers and one track-based classifier incorporated into the object's ultimate classification. Dundar: [0163] The accuracy of the training datasets generated for the new photorealistic images is very good and the training datasets may be automatically generated. Additionally, the performance of neural networks trained using the stylized synthetic training datasets generated from the synthetic images is improved because covariate alignment between the photorealistic images and the stylized synthetic images is improved. The stylization operation not only transfers the style of the real images to the synthetic images, but also more closely aligns the covariate of the synthetic images to the covariate of the real images. Furthermore, the style transfer neural network model 610 does not need to be trained. Therefore, the stylization process can potentially be perfomed "on the fly," which means there is no requirement to pre-stylize all the synthetic images, streamlining the process and reducing storage requirements.)

Consider Claim 6. The combination of Delp and Dundar teaches: The processing device according to claim 1, wherein the conversion unit receives a plurality of consecutive frames as input. (Dundar: [0069] At step 230, segmentation data is received for at least one of the photorealistic style image and the photorealistic content image. In an embodiment, the segmentation data comprises a semantic label map. For a first region of the photorealistic content or style image identified by the segmentation data, steps 135, 140, and 155 are completed as previously described in conjunction with FIGS. 1C and 1F. [0126] Deep neural networks (DNNs) developed on processors, such as the PPU 300 have been used for diverse use cases, from self driving cars …[and] a deep learning or neural learning system needs to be trained in object recognition and classification for it get smarter and more efficient at identifying basic objects, occluded objects, etc ., while also assigning context to objects [0127]-[0146], Figures 6A-D. Delp: [0023] The auxiliary sensors 24 may also be configured to scan the environment surrounding the vehicle 10 and generate signals representing objects, or the lack thereof, in the environment surrounding the vehicle 10. [0024] The auxiliary sensors 24 may have fields of view individually, or collectively, common to the field of view of the LIDAR sensor 22 in the environment surrounding the vehicle 10. Generally, the auxiliary sensors 24 can be, or include, one or more image sensors configured for capturing light or other electromagnetic energy from the environment surrounding the vehicle 10. These image sensors may be, or include, one or more photodetectors, solid state photodetectors, photodiodes or photomultipliers, or any combination of these.)

Consider Claim 7. The combination of Delp and Dundar teaches: An object identification system comprising: a camera; and the processing device according to claim 1. (Delp: [0023]-[0026], [0024] The auxiliary sensors 24 may have fields of view individually, or collectively, common to the field of view of the LIDAR sensor 22 in the environment surrounding the vehicle 10. [0025] The vehicle 10 includes a computing device 30 to which the LIDAR sensor 22 and the auxiliary sensors 24 are communicatively connected through one or more communication links 32. [0026] The computing device 30 may include a processor 40 communicatively coupled with a memory 42. Dundar: [0033] FIG. 1A illustrates a block diagram of photo style transfer neural network model 110, in accordance with an embodiment. The photo style transfer neural network model 110 includes two encoders 165, two feature projection modules, Pe and P s, and a decoder 170. The two projection function modules, Pe and P s are inserted between the encoder 165 and decoder 170. [0072], [0128] In one example, a first layer of the DNN model breaks down an input image of an automobile into various sections and looks for basic patterns such as lines and angles. The second layer assembles the lines to look for higher level patterns such as wheels, windshields, and mirrors. The next layer identifies the type of vehicle, and the final few layers generate a label for the input image, identifying the model of a specific automobile brand.)

Consider Claim 8. The combination of Delp and Dundar teaches: An automotive lamp comprising the object identification system according to claim 7. (Delp: [0017]-[0021], [0017] FIG. 1 shows a vehicle 10 including an autonomous operation system 20 whose operation is supported by a LIDAR sensor 22 and one or more optional auxiliary sensors 24. The LIDAR sensor 22 and the auxiliary sensors 24 are mounted on the vehicle 10 and positioned to have fields of view in the environment surrounding the vehicle 10. [0023]-[0026], [0024] The auxiliary sensors 24 may have fields of view individually, or collectively, common to the field of view of the LIDAR sensor 22 in the environment surrounding the vehicle 10. [0025] The vehicle 10 includes a computing device 30 to which the LIDAR sensor 22 and the auxiliary sensors 24 are communicatively connected through one or more communication links 32. [0026] The computing device 30 may include a processor 40 communicatively coupled with a memory 42. Dundar: [0069] At step 230, segmentation data is received for at least one of the photorealistic style image and the photorealistic content image. In an embodiment, the segmentation data comprises a semantic label map. For a first region of the photorealistic content or style image identified by the segmentation data, steps 135, 140, and 155 are completed as previously described in conjunction with FIGS. 1C and 1F. [0126] Deep neural networks (DNNs) developed on processors, such as the PPU 300 have been used for diverse use cases, from self driving cars …[and] a deep learning or neural learning system needs to be trained in object recognition and classification for it get smarter and more efficient at identifying basic objects, occluded objects, etc ., while also assigning context to objects [0127]-[0146], Figures 6A-D. [0072], [0128] In one example, a first layer of the DNN model breaks down an input image of an automobile into various sections and looks for basic patterns such as lines and angles. The second layer assembles the lines to look for higher level patterns such as wheels, windshields, and mirrors. The next layer identifies the type of vehicle, and the final few layers generate a label for the input image, identifying the model of a specific automobile brand.)

Consider Claim 9. The combination of Delp and Dundar teaches: An automobile comprising: a camera built into a headlamp; and the processing device according to claim 1. (Delp: [0017]-[0021], [0017] FIG. 1 shows a vehicle 10 including an autonomous operation system 20 whose operation is supported by a LIDAR sensor 22 and one or more optional auxiliary sensors 24. The LIDAR sensor 22 and the auxiliary sensors 24 are mounted on the vehicle 10 and positioned to have fields of view in the environment surrounding the vehicle 10. [0023]-[0026], [0024] The auxiliary sensors 24 may have fields of view individually, or collectively, common to the field of view of the LIDAR sensor 22 in the environment surrounding the vehicle 10. [0025] The vehicle 10 includes a computing device 30 to which the LIDAR sensor 22 and the auxiliary sensors 24 are communicatively connected through one or more communication links 32. [0026] The computing device 30 may include a processor 40 communicatively coupled with a memory 42. Dundar: [0033] FIG. 1A illustrates a block diagram of photo style transfer neural network model 110, in accordance with an embodiment. The photo style transfer neural network model 110 includes two encoders 165, two feature projection modules, Pe and P s, and a decoder 170. The two projection function modules, Pe and P s are inserted between the encoder 165 and decoder 170. [0069] At step 230, segmentation data is received for at least one of the photorealistic style image and the photorealistic content image. In an embodiment, the segmentation data comprises a semantic label map. For a first region of the photorealistic content or style image identified by the segmentation data, steps 135, 140, and 155 are completed as previously described in conjunction with FIGS. 1C and 1F. [0126] Deep neural networks (DNNs) developed on processors, such as the PPU 300 have been used for diverse use cases, from self driving cars …[and] a deep learning or neural learning system needs to be trained in object recognition and classification for it get smarter and more efficient at identifying basic objects, occluded objects, etc ., while also assigning context to objects [0127]-[0146], Figures 6A-D. [0072], [0128] In one example, a first layer of the DNN model breaks down an input image of an automobile into various sections and looks for basic patterns such as lines and angles. The second layer assembles the lines to look for higher level patterns such as wheels, windshields, and mirrors. The next layer identifies the type of vehicle, and the final few layers generate a label for the input image, identifying the model of a specific automobile brand.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.






2662
/TA/
September 24, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662